FILED
                                                             OCT 26 2016
 1                         NOT FOR PUBLICATION
                                                         SUSAN M. SPRAUL, CLERK
                                                           U.S. BKCY. APP. PANEL
 2                                                         OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.      CC-16-1002-KuKiTa
                                   )
 6   WILLIAM ROBERT NORRIE,        )      Bk. No.      2:13-bk-25751-BR
                                   )
 7                  Debtor.        )
     ______________________________)
 8                                 )
     WILLIAM ROBERT NORRIE,        )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )      MEMORANDUM*
11                                 )
     MARK BLISS; JOHN M. PULOS;    )
12   KELLY T. MALLEN,              )
                                   )
13                  Appellees.     )
     ______________________________)
14
                        Submitted Without Oral Argument
15                           on September 22, 2016
16                          Filed – October 26, 2016
17               Appeal from the United States Bankruptcy Court
                     for the Central District of California
18
              Honorable Barry Russell, Bankruptcy Judge, Presiding
19
20   Appearances:     Appellant William Robert Norrie pro se on brief;
                      Paul R. Burns on brief for appellees.
21
22   Before: KURTZ, KIRSCHER and TAYLOR, Bankruptcy Judges.
23
24
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1                              INTRODUCTION
 2        Over the course of several months, Chapter 71 debtor William
 3   Robert Norrie filed a counseled motion seeking relief from the
 4   bankruptcy court’s contempt orders and four pro se motions also
 5   seeking relief from the contempt orders.   Norrie appealed from
 6   some of the contempt orders, but that appeal was dismissed for
 7   lack of prosecution.   The bankruptcy court denied all of the
 8   motions for relief from the contempt orders, but Norrie only
 9   appealed the denial of the fourth pro se motion.
10        Because the contempt orders and the denials of the first
11   three pro se motions are all final and nonappealable, we lack
12   jurisdiction to review in this appeal those arguments Norrie
13   could have made or did make in the original contempt proceedings
14   or in support of the first three pro se motions.
15        There is only one argument of Norrie’s we can address.
16   Norrie claims that the bankruptcy court should have granted his
17   fourth pro se motion for relief on the ground that the contempt
18   orders are void because he no longer can purge his contempt (and
19   hence the contempt orders have become criminal and punitive in
20   nature rather than coercive).   However, in denying Norrie’s
21   fourth pro se motion, the bankruptcy court implicitly found that
22   Norrie still had the ability to purge his contempt and that he
23   had not done everything he could to purge his contempt.
24
25        1
           Unless specified otherwise, all chapter and section
26   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     all "Rule" references are to the Federal Rules of Bankruptcy
27   Procedure, Rules 1001-9037. All "Local Rule" references are to
     the Local Bankruptcy Rules of the United States Bankruptcy Court
28   for the Central District of California.

                                      2
 1        That finding was not clearly erroneous, so we AFFIRM.
 2                                  FACTS
 3        Most of the long and tortuous history of Norrie’s bankruptcy
 4   case (and the seven other bankruptcy cases commenced by or
 5   against Norrie and his affiliated entities) is not directly
 6   relevant to this appeal.   That history has been set forth in more
 7   detail in the memorandum decisions this panel has issued in
 8   Norrie’s other appeals and in other court documents.   See Norrie
 9   v. Mallen (In re Norrie), 2016 WL 4009979 (Mem. Dec.) (9th Cir.
10   BAP July 21, 2016); Bliss v. Norrie (In re Norrie), 2016 WL
11   373868 (Mem. Dec.) (9th Cir. BAP Jan. 29, 2016).
12        In terms of general bankruptcy background, it suffices to
13   say that Norrie commenced his current chapter 7 bankruptcy case
14   in June 2013 and that the bankruptcy court entered a default
15   judgment in July 2014 denying Norrie a discharge.   The default
16   judgment resulted from terminating sanctions the bankruptcy court
17   imposed against Norrie based on his violation of discovery orders
18   in the discharge objection adversary proceeding filed against
19   Norrie.2
20        This appeal in large part concerns the court’s orders
21   seeking to compel Norrie to submit to examination and to produce
22   documents under Rule 2004 and Norrie’s failure to do so.   The
23   relevant train of events began when one of Norrie’s creditors,
24
          2
           The excerpts of record the parties provided omitted many
25   relevant documents and transcripts. To overcome this impediment,
26   we have reviewed the bankruptcy court’s electronic case docket
     and its adversary proceeding dockets. We can and do take
27   judicial notice of their contents and the imaged documents
     attached thereto. Heers v. Parsons (In re Heers), 529 B.R. 734,
28   738 n.3 (9th Cir. BAP 2015).

                                      3
 1   Mark Bliss, filed a motion in May 2014 for an order granting
 2   leave under Rule 2004 to examine Norrie and to request that
 3   Norrie produce documents responsive to Bliss’ 88 categories of
 4   documents requested.   According to Bliss, this discovery was
 5   necessary in order to help ascertain the true state of Norrie’s
 6   assets, liabilities and financial condition.
 7        Norrie filed an opposition to the motion, in which he argued
 8   that he was in the process of objecting to Bliss’ claim and that
 9   Bliss should not be permitted to conduct discovery under
10   Rule 2004 unless and until Norrie’s claim objection was
11   overruled.   Norrie further asserted that Bliss’ document
12   requests related to the then-pending objection to discharge
13   litigation brought by other creditors as well as to the chapter 7
14   trustee’s fraudulent transfer litigation seeking to recover for
15   the benefit of the estate a parcel of real property located in
16   Venice Beach, California.   In addition to these general
17   objections, Norrie further raised specific objections to certain
18   categories of document requests based on relevance, alleged
19   improper purpose, and a claimed privilege of financial privacy.
20        After a hearing, the bankruptcy court entered an order on
21   July 10, 2014, granting Bliss’ Rule 2004 motion in its entirety.
22   The Rule 2004 order required Norrie to produce the requested
23   documents by July 17, 2014, and to appear for examination
24   (deposition) on July 24, 2014.
25        When Norrie failed to comply with the Rule 2004 order, Bliss
26   filed a motion for an order to show cause re contempt.     According
27   to Bliss, Norrie defied the Rule 2004 order by not attending his
28   examination as directed and by not producing the requested

                                      4
 1   documents.   Instead of producing the requested documents,
 2   Norrie’s counsel resent responses to document production requests
 3   previously sought by the chapter 7 trustee, which Bliss
 4   maintained were not adequate or appropriate responses to his
 5   document requests.
 6        In August 2014, the bankruptcy court entered the order to
 7   show cause re contempt as requested by Bliss.   In response to the
 8   order to show cause, Norrie argued that the proposed contempt
 9   sanctions – which consisted of a proposed $17,350 attorney’s fees
10   award and a new order (again) requiring Norrie to appear for
11   examination and produce documents by dates certain – were neither
12   coercive nor compensatory in nature but rather were punitive and
13   hence constituted an improper attempt by the bankruptcy court to
14   impose criminal contempt sanctions.
15        In addition, Norrie argued: (1) that the Rule 2004 order was
16   not specific and definite enough to be enforced; (2) that he was
17   prepared to purge his contempt by arranging for a new examination
18   date; (3) that Bliss should have initiated meet and confer
19   proceedings before bringing his motion for contempt; (4) that he
20   could not attend the examination as originally scheduled because
21   his son was ill; and (5) that the order to show cause was
22   improperly served.
23        After holding a hearing, the bankruptcy court entered an
24   order on October 15, 2014 finding Norrie in contempt of the
25   court’s Rule 2004 order.   To purge this contempt, the court
26   directed Norrie to produce the documents Bliss requested by no
27   later than October 17, to appear for examination (deposition) on
28   October 24 and to pay $17,350 in attorney’s fees to Bliss.

                                      5
 1        Norrie did not appeal the October 2014 contempt order, nor
 2   did he comply with the order’s terms.   Bliss then filed a new
 3   motion for an order to show cause re contempt.    Bliss asserted
 4   that Norrie had willfully refused to comply with both the
 5   bankruptcy court’s July 2014 Rule 2004 order and the court’s
 6   October 2014 contempt order, and, consequently, Bliss requested
 7   that the court again find Norrie in contempt.    Bliss further
 8   requested roughly $15,000 in additional compensatory sanctions
 9   and that the court order Norrie remanded into the custody of the
10   U.S. Marshal’s service until he purged his contempt by producing
11   all documents requested and by appearing for and answering all
12   questions asked of him at his Rule 2004 examination.
13        By way of response, Norrie, through new counsel, reiterated
14   his claim that Bliss was not really his creditor but,
15   nonetheless, proposed to purge his contempt by producing the
16   requested documents on December 1, 2014, and by appearing for
17   examination on December 5, 2014, or on any other date agreeable
18   to both parties.
19        Bliss filed a reply in which he, in essence, asserted that
20   Norrie’s promise to purge his contempt and proposal for complying
21   with his discovery obligations under Rule 2004 were not credible
22   in light of the prior conduct of Norrie and his counsel.
23        On December 2, 2014, the bankruptcy court issued the order
24   to show cause re contempt as requested by Bliss, and set a
25   hearing date of February 3, 2015.   The court’s order specifically
26   required Norrie to appear at this hearing.
27        Meanwhile, a different creditor – Kelly Mallen – sought and
28   obtained a separate order to show cause re contempt against

                                     6
 1   Norrie.3   According to Mallen, the bankruptcy court had ordered
 2   Norrie to reimburse Mallen $7,525.00 on account of attorney’s
 3   fees he had incurred in obtaining an order expunging a lis
 4   pendens, which Norrie had recorded against real property on
 5   Pacific Avenue in Manhattan Beach, California.   Mallen claimed
 6   that Norrie had willfully violated the bankruptcy court’s
 7   sanctions order by not paying the attorney’s fees award.    He
 8   further claimed that he should be awarded another $7,875 in
 9   attorney’s fees incurred in bringing the motion for the order to
10   show cause and that the court should order Norrie remanded into
11   custody until Norrie purged his contempt by paying his attorney’s
12   fees in the aggregate amount of $15,400.   Mallen alleged that
13   Norrie was financially capable of paying the attorney’s fees but
14   had chosen instead to ignore the court’s prior sanctions order.
15   Mallen supported this allegation by pointing to the amounts
16   Norrie had stipulated to pay to his ex-wife in child support and
17   spousal support and to the amounts Norrie had expended in
18   litigating against Mallen and others.
19        In response, Norrie denied Mallen’s allegation regarding his
20   financial ability to satisfy the sanctions award.    Norrie further
21   asserted that a finding of contempt should not be made for what
22   amounted to a failure to satisfy a money judgment.   As Norrie
23   pointed out, the ordinary consequence for nonpayment of a
24
          3
           Sometimes, the papers filed on behalf Mallen indicated that
25   another creditor, John Pulos, was participating jointly in the
26   Mallen initiated contempt proceedings. At other times, the
     papers indicated that Mallen was acting alone.   Whether Mallen
27   was acting alone or in concert with Pulos does not alter our
     analysis or our resolution of this appeal, and we only refer to
28   Mallen herein for ease of reference.

                                      7
 1   judgment debt is enforcement of the judgment by writ of execution
 2   and other judgment enforcement remedies.
 3        The bankruptcy court set the Mallen initiated contempt
 4   proceedings for hearing on the same date as the hearing on the
 5   Bliss initiated contempt proceedings – February 3, 2015.    The
 6   court’s order explicitly required the attendance of both Norrie
 7   and his counsel at the hearing.
 8        Norrie filed responses to both orders to show cause.    Norrie
 9   claimed that the contempt sanctions sought were punitive in
10   nature, rather than coercive or compensatory.   With respect to
11   the Mallen initiated contempt proceedings, Norrie reiterated his
12   contention that a finding of contempt should not flow from what
13   amounted to nonpayment of a money judgment.
14        At the February 3, 2015, hearing on both orders to show
15   cause, the court noted that Norrie had failed to appear as
16   ordered and that his failure to appear was cause for issuance of
17   an arrest warrant in and of itself.   Norrie’s counsel of record,
18   who did appear, argued that he and Norrie thought that his
19   counsel’s appearance would be sufficient regardless of what the
20   order said.   But the court rejected that argument based on the
21   order’s plain language.
22        With respect to the Mallen initiated contempt proceedings,
23   the court held that the monetary sanctions requested were meant
24   to compensate Mallen for attorney’s fees incurred and, hence,
25   qualified as civil contempt sanctions.   On the other hand, the
26   court explained, regardless of whether nonpayment of the prior
27   sanctions award was akin to nonpayment of a money judgment, the
28   court would not incarcerate Norrie based on his failure to pay.

                                       8
 1        As for the Bliss initiated contempt proceedings, the court
 2   indicated that, if Norrie had appeared at the hearing as ordered,
 3   it merely would have ordered him (again) to comply with the
 4   Rule 2004 discovery order and the October 2014 contempt order.
 5   Even so, because Norrie failed to appear for the hearing, the
 6   court stated that it was prepared to order Norrie incarcerated
 7   until he fully complied with the Rule 2004 discovery requests.
 8        After the hearing, the court issued three orders.   The first
 9   order held Norrie in contempt for failing to pay Mallen the prior
10   sanctions imposed and awarded Mallen additional attorney’s fees
11   in the aggregate amount of $15,400.    The second order held Norrie
12   in contempt for willfully failing to comply with Bliss’ Rule 2004
13   discovery requests and awarded Bliss additional attorney’s fees
14   of $14,695.   The third order provided for Norrie’s arrest by
15   federal marshals and for him to remain in custody until he fully
16   complied with Bliss’ Rule 2004 discovery requests.
17        Norrie filed an appeal from the February 2015 contempt
18   orders, but that appeal was dismissed for failure to prosecute.
19        In March 2015, Norrie filed a motion effectively seeking to
20   alter the terms of the February contempt orders to permit him an
21   opportunity to purge his contempt without first being
22   incarcerated.   Norrie admitted that he left the country shortly
23   before the February 3, 2015, contempt hearings but nonetheless
24   contended that he was not a fugitive and did not flee the country
25   in order to evade his required appearance.   According to Norrie,
26   he left the country only in order to be in England to address
27   health issues involving his parents.   Norrie also reiterated
28   that, before the February 3 hearings occurred, he was under the

                                      9
 1   (mistaken) impression that his counsel’s appearance would
 2   suffice.    Additionally, Norrie proposed to purge his contempt, if
 3   the court permitted him to do so and if it rescinded the warrant
 4   for his arrest, by having his attorney forward to Bliss the
 5   documents requested and by appearing in the United States for his
 6   Rule 2004 examination on a mutually agreed upon date.
 7   Alternately, he proposed appearing in England in person, by video
 8   or by telephone conference.   According to Norrie, the contempt
 9   orders as currently worded were punitive and criminal in nature
10   because they unnecessarily required his incarceration before he
11   could carry out his latest promise to comply.
12        In response, Bliss and Mallen pointed out that no documents
13   had yet been produced as ordered by the court, even though Norrie
14   had the capability of complying with the document requests
15   through his counsel of record.   They also pointed out that Norrie
16   had promised on a number of prior occasions that he would comply
17   with the Rule 2004 discovery requests but had not done so.    As an
18   alternative to Norrie’s proposal for purging his contempt without
19   incarceration, Bliss and Mallen suggested that Norrie should
20   immediately turn over, without objection, all documents
21   responsive to Bliss’ document requests and that Norrie should
22   return to the United States and voluntarily surrender to federal
23   marshals.   Bliss and Mallen further proposed expedited procedures
24   for convening Norrie’s Rule 2004 examination so that Norrie’s
25   time in custody could be minimized if he properly cooperated in
26   the Rule 2004 examination process.    In essence, Bliss and Mallen
27   contended that withdrawing the coercive incarceration sanction
28   before Norrie fully complied with the Rule 2004 discovery

                                      10
 1   requests would only encourage Norrie to continue his pattern of
 2   noncompliance with the bankruptcy court’s orders.
 3        At the hearing on Norrie’s motion seeking to alter the terms
 4   of the bankruptcy court’s February contempt orders, the
 5   bankruptcy court denied Norrie’s motion without prejudice.   The
 6   bankruptcy court specifically declined to modify its prior
 7   contempt orders so as to postpone or remove the provision for
 8   Norrie’s arrest and incarceration.   After carefully and
 9   thoughtfully considering the issue of Norrie’s compliance, the
10   court expressed the belief that, given Norrie’s past conduct,
11   Norrie would not comply with the Rule 2004 discovery requests –
12   particularly the production of documents – in the absence of
13   incarceration.   On the other hand, the court expressed a
14   willingness to revisit the issue of whether incarceration was
15   necessary if Norrie fully complied with the document requests.
16        The bankruptcy court entered an order in April 2015 denying
17   Norrie’s motion to modify the terms of the February contempt
18   orders.   The order specified that Norrie could not set a hearing
19   on a further motion of this type before he fully complied,
20   without objection, to all of Bliss’ 88 categories of document
21   requests.   The order also specified that “Debtor Norrie remains a
22   disentitled fugitive, subject to arrest and remand to the Federal
23   Marshal.”   Norrie did not appeal this order.4
24
25        4
           This was not the first time the bankruptcy court declared
26   Norrie to be a disentitled fugitive. On March 12, 2015, the
     bankruptcy court entered an order denying Norrie’s motion for
27   sanctions against Mallen and his counsel Paul Burns because, as
     the court put it, Norrie had fled the country to evade the
28                                                      (continued...)

                                     11
 1        Between August and December, 2015, Norrie filed, in pro per,
 2   four additional motions seeking to modify or vacate the February
 3   2015 contempt orders and the bankruptcy court’s April 2015 order
 4   stating that he was a disentitled fugitive and restricting him
 5   from seeking modification of the contempt orders without first
 6   fully complying with Bliss’ 88 document requests.   The arguments
 7   in Norrie’s August through December pro se motions are in large
 8   part duplicative of each other and also duplicative of the
 9   arguments he raised during the contempt proceedings.   For
10   instance, Norrie repeatedly claims that neither Bliss nor Mallen
11   are his creditors, that they are defrauding the court by claiming
12   to be his creditors and that they should not be permitted to
13   continue to seek discovery under Rule 2004 because they are not
14   his creditors.   Norrie also argued that he does not meet the
15   requirements under 28 U.S.C. § 2466 to qualify as a disentitled
16   fugitive.
17        Norrie additionally renewed his argument that the contempt
18   sanctions imposed – particularly the sanction providing for his
19   incarceration – are criminal rather than civil in nature.     In his
20   October and December, 2015, pro se motions, he sets forth new
21   grounds for this argument.   In essence, Norrie claimed that he no
22   longer had the funds to pay an attorney to collect and deliver
23   the responsive documents to Bliss and that he has no one else to
24   do this for him.   Consequently, Norrie explained, if he is
25
26        4
           (...continued)
27   February 2015 contempt orders and that, under the fugitive
     disentitlement doctrine, Norrie’s status as a fugitive precluded
28   him from pursuing the sanctions motion against Mallen and Burns.

                                     12
 1   arrested the moment he returns to the United States, there is no
 2   way that he can produce the documents requested and, hence, no
 3   way he can purge his contempt – which renders the incarceration
 4   sanction punitive and criminal in nature.   As Norrie put it:
 5   “Given the fact that 75% of the 88 categories [of documents
 6   requested] either cannot be produced prior to . . . arrest . . .
 7   or cannot be produced at all, it is physically impossible for
 8   Norrie to purge the contempt as the ruling currently stands.”
 9   Motion for hearing to determine purging of contempt, etc.
10   (Oct. 13, 2015) at p. 5 of 27; see also id. at 8 of 27.
11        No responses were filed to the first three of Norrie’s pro
12   se motions, and the court denied all three of these motions
13   without holding a hearing.   In its orders denying these motions,
14   the bankruptcy court merely stated that Norrie had failed to
15   demonstrate good cause in support of the motions.
16        In December 2015, Mallen and Bliss filed a joint opposition
17   to Norrie’s fourth pro se motion.    According to Mallen and Bliss,
18   Norrie’s fourth pro se motion did not offer any legitimate
19   explanation why, after roughly 17 months of being under court
20   order to produce documents, Norrie had not produced a single
21   document responsive to Bliss’ 88 document requests.   Mallen and
22   Bliss further asserted that their counsel remained ready, willing
23   and able to receive any documents Norrie produced in response to
24   Bliss’ document requests, and counsel pledged to promptly report
25   to the court the status of any such production, in accordance
26   with the bankruptcy court’s April 2015 order on Norrie’s first
27   (counseled) motion seeking to modify the February contempt
28   orders.

                                     13
 1        On December 18, 2015, the bankruptcy court entered an order
 2   denying Norrie’s fourth pro se motion seeking to vacate or modify
 3   the court’s February 2015 contempt orders and its April 2015
 4   order.   Norrie timely appealed the December 18, 2015 order.
 5                               JURISDICTION
 6        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
 7   §§ 1334 and 157(b)(2)(A).   To the extent we have jurisdiction
 8   over this appeal, that jurisdiction arises under 28 U.S.C. § 158.
 9                                  ISSUES
10   1.   What is the permissible scope of this appeal?
11   2.   Does the bankruptcy court’s incarceration sanction qualify
12        as a criminal contempt sanction or a civil contempt
13        sanction?
14                           STANDARDS OF REVIEW
15        The issue regarding the permissible scope of this appeal
16   requires us to examine our jurisdiction, which we review de novo.
17   See Wolkowitz v. Beverly (In re Beverly), 374 B.R. 221, 230 (9th
18   Cir. BAP 2007), aff'd in part & dismissed in part, 551 F.3d 1092
19   (9th Cir. 2008).
20        The issue regarding whether the bankruptcy court’s
21   incarceration sanction qualifies as civil or criminal hinges on
22   the correctness of the bankruptcy court’s determination that
23   Norrie has the ability to purge his contempt by producing the
24   documents requested.   That determination was a finding of fact,
25   which we review under the clearly erroneous standard.   SEC v.
26   Elmas Trading Corp., 824 F.2d 732, 732-33 (9th Cir. 1987).
27        A factual finding is not clearly erroneous unless it is
28   illogical, implausible, or without support in the record.    Retz

                                      14
 1   v. Samson (In re Retz), 606 F.3d 1189, 1196 (9th Cir. 2010).
 2                                DISCUSSION
 3        Before we conduct any review of the bankruptcy court’s
 4   December 18, 2015 order denying Norrie’s fourth pro se motion, we
 5   first must ascertain what effect – if any – Norrie’s failure to
 6   file (or perfect) appeals from the court’s other contempt-related
 7   orders has on our jurisdiction.    We have an independent duty to
 8   consider the extent of our jurisdiction even when the parties
 9   have not raised the issue.   See Couch v. Telescope, Inc.,
10   611 F.3d 629, 632 (9th Cir. 2010).
11        Norrie stated in his fourth pro se motion that the motion
12   was procedurally based on Civil Rule 60(b), which is made
13   applicable in bankruptcy contested matters by Rule 9024.     How
14   (and whether) we address the denial of Norrie’s Civil Rule 60(b)
15   motion depends in part on whether the bankruptcy court’s February
16   2015 contempt orders were final orders.     If they were not final,
17   the bankruptcy court’s denial of relief under Civil Rule 60(b)
18   was appropriate for the simple reason that Civil Rule 60(b), on
19   its face, only applies to final judgments and orders.
20        In any event, we hold that the bankruptcy court’s contempt
21   orders do qualify as final orders.     In order to explain how we
22   reach this holding, we must describe the difference between
23   criminal and civil contempt sanctions – particularly in the
24   bankruptcy context.
25        As first decided by the Ninth Circuit Court of Appeals in
26   Knupfer v. Lindblade (In re Dyer), 322 F.3d 1178, 1192-95 (9th
27   Cir. 2003), bankruptcy courts have no authority to impose
28   significant criminal contempt sanctions; under § 105(a), they

                                       15
 1   only may impose civil contempt sanctions.   Dyer also described
 2   the difference between compensatory civil contempt sanctions and
 3   criminal contempt fines:
 4        Civil penalties must either be compensatory or designed
          to coerce compliance. In contrast, a flat
 5        unconditional fine totaling even as little as $50 could
          be criminal if the contemnor has no subsequent
 6        opportunity to reduce or avoid the fine through
          compliance, and the fine is not compensatory. This is
 7        so regardless of whether the non-compensatory fine is
          payable to the court or to the complainant. Whether
 8        the fine is payable to the complainant may, however, be
          one relevant factor in determining whether the fine is
 9        compensatory or punitive.
10   In re Dyer, 322 F.3d at 1192 (citations and internal quotation
11   marks omitted).   On this record, the attorney’s fees awards that
12   the bankruptcy court granted all qualify as compensatory civil
13   contempt sanctions.   The bankruptcy court repeatedly stated in
14   its rulings that the monetary sanctions it was awarding were
15   meant to compensate Bliss and Mallen for the attorney’s fees they
16   incurred in enforcing the bankruptcy court’s orders.
17        As for the incarceration sanction, incarceration can be a
18   civil contempt sanction, but only if the contemnor can purge the
19   contempt and thereby free himself from custody by complying with
20   the court’s orders.   In other words, a “civil contemnor ‘carries
21   the keys of his prison in his own pocket’ because civil contempt
22   is ‘intended to be remedial by coercing the defendant to do what
23   he had refused to do.’”    Lasar v. Ford Motor Co., 399 F.3d 1101,
24   1110 (9th Cir. 2005) (quoting Gompers v. Buck's Stove & Range
25   Co., 221 U.S. 418, 442 (1911)); see also United States v. United
26   Mine Workers of Am., 330 U.S. 258, 303–04 (1947) (holding that
27   civil contempt sanctions only may be imposed for two purposes:
28   either to coerce compliance or to compensate the other side for

                                      16
 1   losses sustained as a result of the contempt).
 2        Here, the bankruptcy court imposed the incarceration
 3   sanction as a civil contempt sanction.    The patent purpose of the
 4   sanction was to coerce Norrie to comply with Bliss’ Rule 2004
 5   discovery requests, and the February 2015 contempt orders
 6   contained a provision indicating that the incarceration only
 7   would last until Norrie purged himself of the contempt by
 8   complying with the Rule 2004 discovery requests.     Because the
 9   contempt orders afforded Norrie with the means to prevent or
10   limit his incarceration, the incarceration sanction imposed
11   against Norrie was civil in nature.    See United Mine Workers of
12   Am. v. Bagwell, 512 U.S. 821, 828 (1994).
13        Civil contempt orders typically are considered interlocutory
14   – not final – until the conclusion of the underlying litigation.
15   Elmas Trading Corp., 824 F.2d at 732.    In the bankruptcy context,
16   however, when a civil contempt order is entered as a stand-alone
17   matter and not as part of another pending adversary proceeding or
18   contested matter, then the contempt order ordinarily is treated
19   as final upon entry.   Stasz v. Gonzalez (In re Stasz), 387 B.R.
20   271, 276 (9th Cir. BAP 2008).    Stasz explained that a civil
21   contempt order entered as a stand-alone matter in a bankruptcy
22   case needed to be considered final and immediately appealable
23   upon entry because there was no other clear time at which such a
24   contempt order could or would become final.    Id.
25        Here, as in Stasz, the debtor violated orders requiring
26   examination and the production of documents pursuant to
27   Rule 2004.   Id. at 273-74.   By its very nature, discovery
28   conducted under Rule 2004 is a stand-alone matter.     See

                                      17
 1   In re Dinubilo, 177 B.R. 932, 943 (E.D. Cal. 1993); Clark v.
 2   Farris-Ellison (In re Farris-Ellison), 2015 WL 5306600, at *3
 3   (Bankr. C.D. Cal. Sept. 10, 2015).   Accordingly, we consider the
 4   contempt orders entered against Norrie to enforce the bankruptcy
 5   court’s Rule 2004 order to have been final and immediately
 6   appealable.
 7        Having concluded that the contempt orders were final, we
 8   next consider the scope of our appellate review.   Norrie filed
 9   this appeal after the denial of his fourth pro se motion seeking
10   to modify or set aside the February 2015 contempt orders and the
11   April 2015 order denying Norrie’s counseled motion to modify the
12   contempt orders.   Norrie’s appeal from the February 2015 contempt
13   orders was dismissed for lack of prosecution, and Norrie did not
14   appeal the April 2015 order.   Nor did he appeal any of the orders
15   denying his first three pro se motions.
16        Because the contempt orders and the orders denying the first
17   three pro se motions are all now final and nonappealable,
18   Norrie’s attempt to argue in this appeal matters that were or
19   should have been raised in the original contempt proceedings or
20   in support of his first three pro se motions constitutes an
21   impermissible collateral attack on the prior, final orders.    See
22   Valley Nat'l Bank of Ariz. v. Needler (In re Grantham Bros.),
23   922 F.2d 1438, 1442 (9th Cir. 1991) (rejecting as frivolous
24   appellant’s attempted collateral attack of bankruptcy court’s
25   final, non-appealable sale order); Alakozai v. Citizens Equity
26   First Credit Union (In re Alakozai), 499 B.R. 698, 704 (9th Cir.
27   BAP 2013) (“A final order of a federal court may not be
28

                                     18
 1   collaterally attacked.”).5
 2        Put another way, the denials of the first three pro se
 3   motions all were separately appealable final post-judgment
 4   orders.   See Jeff D. v. Kempthorne, 365 F.3d 844, 850 (9th Cir.
 5   2004); TAAG Linhas Aereas de Angola v. Transamerica Airlines,
 6   Inc., 915 F.2d 1351, 1354 (9th Cir. 1990).     Norries’ failure to
 7   timely appeal those orders deprives this Panel of jurisdiction to
 8   review those denials and the issues addressed therein.      A timely
 9   filed notice of appeal is mandatory and jurisdictional.      Browder
10   v. Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978); Slimick v.
11   Silva (In re Slimick), 928 F.2d 304, 306 (9th Cir. 1990).
12   Slimick is particularly instructive.     In Slimick, the bankruptcy
13   court entered an order sustaining the bankruptcy trustee’s
14   exemption claim objection.   Id. at 305.    After the time for
15   filing an appeal from that order had run, the Slimicks filed a
16   motion requesting that the bankruptcy court enter written
17   findings of fact and conclusions of law.     Id.   Several months
18   later, the bankruptcy court entered written findings and
19   conclusions and also entered a judgment disallowing the Slimicks’
20   exemption claim.   Id. at 305-06.    The Slimicks timely appealed
21   the subsequent judgment but not the prior order.      Id.   On appeal,
22   the Ninth Circuit held that the Slimicks’ appeal was untimely and
23   that the entry of the subsequent judgment did not “constitute a
24   second final disposition” that would start over the appeal
25
26        5
           In light of our conclusion that the contempt order and the
27   orders denying the first 3 pro se motions are final and
     nonappealable, we need not address the impact, if any, of the
28   order denying the counseled motion in this appeal.

                                     19
 1   period, nor did it extend the original appeal period, which ran
 2   when the bankruptcy court entered its original order disallowing
 3   the exemption claim.   Id. at 306-07.
 4        Here, Norrie could not extend the time to appeal the
 5   contempt orders or the orders denying his first three pro se
 6   motions by filing and obtaining a ruling on his fourth pro se
 7   motion.   To hold otherwise would undermine the mandatory and
 8   jurisdictional nature of the appeal filing deadline.   Thus, the
 9   issues raised and determined by the bankruptcy court’s contempt
10   orders and its denial of Norrie’s first three pro se motions are
11   beyond the permissible scope of this appeal.
12        Our holding regarding the limited permissible scope of this
13   appeal is consistent with United States v. Wheeler, 952 F.2d 326,
14   327 (9th Cir. 1991).   The Wheeler court held that the denial of a
15   motion seeking to vacate a contempt order is “nonappealable” when
16   the motion to vacate is premised on grounds that existed at the
17   time of entry of the contempt order and the contemnor did not
18   timely appeal the contempt order.    As Wheeler explained, to hold
19   otherwise would enable the contemnor to indefinitely extend the
20   appeal period as to issues that could have and should have been
21   addressed in the original contempt proceedings or in an appeal
22   following the contempt proceedings.     Id.
23        In sum, to the extent Norrie did raise or could have raised
24   his arguments against the contempt orders in the initial contempt
25   proceedings or in support of his first three pro se motions, we
26   cannot address those arguments in this appeal from the denial of
27   his fourth pro se motion.
28        Many of Norrie’s pro se arguments should have been asserted,

                                     20
 1   if at all, in response to the original contempt motion.    For
 2   example, in his third and fourth pro se motions, Norrie goes
 3   through the 88 categories of documents set forth in the original
 4   document requests and asserts that documents responsive to 26 of
 5   the categories requested do not exist, documents responsive to 9
 6   of the categories requested are not within his possession or
 7   control, documents responsive to 28 of the categories requested
 8   might be in storage in Los Angeles, documents responsive to 2 of
 9   the categories requested should not have to be produced because
10   the requests are subject to “legitimate objection” and documents
11   responsive to 23 of the categories requested are not subject to
12   any impediment that would prevent Norrie from producing them –
13   even though he has not actually produced them.
14        Even if we were to assume that Norrie’s assertions regarding
15   the document categories are truthful and accurate, and even if we
16   were to assume that these assertions partly mitigate the
17   bankruptcy court’s contempt finding (which they do not), it
18   simply is much too little – and much too late – an effort on
19   Norrie’s part to comply with the bankruptcy court’s original
20   order requiring Norrie to produce documents.   Nothing in our
21   review of the entire record indicates why Norrie could not have
22   provided this same information (and produced whatever documents
23   were available to him) years ago – at the time the bankruptcy
24   court entered its original Rule 2004 order – or at any time
25   thereafter.
26        In any event, for purposes of this appeal, we cannot
27   consider Norrie’s assertions addressing the individual categories
28   of documents he was directed to produce because that issue (and

                                    21
 1   virtually all of the other issues set forth in his fourth pro se
 2   motion) are beyond the permissible scope of this appeal.     As we
 3   explained above, we lack jurisdiction over these issues because
 4   Norrie did not file (or perfect) appeals from the contempt orders
 5   or from the orders denying Norrie’s first three pro se motions.
 6        We only can address the merits of one argument raised by
 7   Norrie on appeal.   Norrie contends on appeal that the bankruptcy
 8   court erred by not granting his fourth pro se motion because
 9   there is no longer any way for Norrie to purge his contempt.
10   According to Norrie, even if the incarceration sanction
11   originally was intended to be coercive rather than punitive, his
12   inability to purge the contempt by producing all of the documents
13   requested caused the incarceration sanction to change into a
14   purely punitive criminal contempt sanction.   Norrie correctly
15   points out that civil contempt sanctions providing for
16   incarceration can become criminal in nature when the contemnor no
17   longer has the ability to purge the contempt.   See Elmas Trading
18   Corp., 824 F.2d at 732–33.   Norrie additionally points out that
19   bankruptcy courts do not have authority to impose criminal
20   contempt sanctions.   See In re Dyer, 322 F.3d at 1192-95.
21        For purposes of this appeal, we will assume without deciding
22   that bankruptcy court issuance of a coercive civil contempt
23   sanction that later becomes criminal (because it no longer can be
24   purged) is a jurisdictional defect and is the type of
25   jurisdictional defect that could render the court’s contempt
26   order void.   But see United Student Aid Funds, Inc. v. Espinosa,
27   559 U.S. 260, 271–72 (2010) (indicating that a jurisdictional
28   defect only is sufficient to justify Civil Rule 60(b)(4) relief

                                     22
 1   from a void judgment in “the exceptional case in which the court
 2   that rendered judgment lacked even an ‘arguable basis’ for
 3   jurisdiction.”).
 4        Even if we make these assumptions, Norrie’s argument does
 5   not justify reversal of the bankruptcy court’s denial of Norrie’s
 6   fourth pro se motion.   In denying Norrie’s fourth pro se motion,
 7   the bankruptcy court did not explicitly find that Norrie still
 8   had the ability to produce the requested documents and purge his
 9   contempt, but that finding is implicit based on the entirety of
10   the record and on the comments the bankruptcy court made at the
11   time of the hearing on Norrie’s first (counseled) motion seeking
12   to modify the contempt orders.   At that time, after thoughtfully
13   considering Norrie’s contentions, the bankruptcy court stated
14   that Norrie had “virtually zero” credibility on the Rule 2004
15   order compliance issue.   The bankruptcy court indicated that
16   Norrie only could recover some amount of credibility by actually
17   producing some of the requested documents.   The bankruptcy court
18   further indicated that it might be willing to revisit the issue
19   regarding the purge provision of the contempt orders once Norrie
20   actually had produced the documents as requested.
21        In support of his inability to purge argument, Norrie
22   asserted in his appeal brief and in his fourth pro se motion that
23   he cannot gather together and produce some of the documents
24   requested while in England and that, if he returns to the United
25   States, he immediately will be taken into custody, which also
26   will prevent him from gathering together and producing some of
27   the documents.   Norrie also asserted that documents responsive to
28   some of the document requests do not exist and that others are

                                      23
 1   not within his possession or control.    Notwithstanding Norrie’s
 2   assertions, the alleged state of affairs regarding Norrie’s
 3   efforts and ability to purge his contempt did not change
 4   drastically from the time of his first (counseled) motion seeking
 5   to modify the contempt orders to the time of Norrie’s fourth pro
 6   se motion.   More importantly, nothing had changed to increase
 7   Norrie’s credibility regarding the extent of his efforts to
 8   comply with the document requests.
 9        Under these circumstances, we are not persuaded that the
10   bankruptcy court’s implicit finding – that Norrie still had the
11   ability to purge his contempt at the time of the denial of
12   Norrie’s fourth pro se motion – was clearly erroneous.
13                               CONCLUSION
14        For the reasons set forth above, we AFFIRM the bankruptcy
15   court’s order denying Norrie’s fourth pro se motion.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     24